DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 05/26/2020.

Information Disclosure Statement
The information disclosure statements filed 05/26/2020 and 10/15/2021 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
                The abstract filed 05/26/2020 appears to be acceptable.

Claim Objections
Following claim(s) are objected to because of the grammatical errors and informalities, for consistency and accuracy of the claim languages:
Claim 1 line 7 recites “hot wall aperture fluid coupled”, this should be read as “hot wall aperture fluidly coupled”;  
Claim 17 line 7 recites “hot wall aperture fluid coupled”, this should be read as “hot wall aperture fluidly coupled”;  
Claim 18 line 8 recites “hot wall aperture fluid coupled”, this should be read as “hot wall aperture fluidly coupled”;  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent number 6470685 to PIDCOCK et al. (PIDCOCK) in view of U.S Publication number 2007/0245742 A1 to DHALKE et al. (DHALKE).

Re: Claim 1:
PIDCOCK discloses:
An assembly for a gas turbine engine, comprising:
a multi-walled structure including a cold wall (See Figs. 1-7: cold wall 38), a hot wall (See Figs. 1-7: hot wall 40) and a cooling cavity (See Figs. 1-7: cooling cavity 50) vertically between the cold wall and the hot wall;
the cold wall (See Figs. 1-7: cold wall 38) comprising a plurality of cold wall apertures fluidly coupled with the cooling cavity (See Figs. 1-7: col. 3 line 66- col.4 line 2), and the plurality of cold wall apertures (See Figs. 1-7: col. 3 line 66- col.4 line 2) configured to subject the cold wall to a cold wall pressure drop across the cold wall; and
the hot wall (See Figs. 1-7: hot wall 40) comprising a plurality of hot wall apertures fluid coupled with the cooling cavity (See Figs. 1-7: apertures 56, col. 4 lines 2-6), and the plurality of hot wall apertures configured to subject the hot wall to a hot wall pressure drop across the hot wall to the cold wall pressure drop (See Figs. 1-7: col. 4 line 62 thru col. 5 lines 2-11).
PIDCOCK is silent regarding:
the hot wall to a hot wall pressure drop across the hot wall that is greater than or equal to the cold wall pressure drop.
However, DAHLKE teaches:
I, DD) and numbers (NI, ND) of both types of holes).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure PIDCOCK to include the teachings of DHALKE, because DHALKE teaches that hot and cold wall aperture sizes being result effective variable to adjust a pressure drop as described in ¶0025 which depends on hot and cold wall apertures, since the aperture diameters are adjustable, this configuration provides the benefit of directly obtaining higher power and efficiency of the gas turbine, because more compressor air can be used for the combustion process (DHALKE: ¶0040), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.


Re: Claim 2:
PIDCOCK modified by DHALKE discloses:
The assembly of claim 1, modified PIDCOCK discloses all the limitations of claim 1, and wherein the multi-walled structure is configured such that the cold wall pressure drop is equal to between five percent and forty-five percent of a total pressure drop vertically across the multi-walled structure (DHALKE: ¶0028).
The modified PIDCOCK discloses the cold wall pressure drop, however PIDCOCK is silent regarding claimed specific value of equal to between five percent and forty-five percent of a total pressure drop vertically across the multi-walled structure, however modified PIDCOCK discloses that pressure drop being a result effective variable to obtain desired result of required pressure, since modified PIDCOCK discloses tailoring of the relative discharge pressure by varying required heat transfer coefficient across the inner surface of the main wall (DHALKE: ¶0028).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.


Re: Claim 3:
PIDCOCK modified by DHALKE discloses:
The assembly of claim 1, modified PIDCOCK discloses all the limitations of claim 1, and wherein the multi-walled structure is configured such that the hot wall pressure drop is equal to between fifty-five percent and ninety five percent of a total pressure drop vertically across the multi-walled structure (DHALKE: ¶0028).
The modified PIDCOCK discloses the cold wall pressure drop, however PIDCOCK is silent regarding claimed specific value of equal to between fifty-five percent and ninety five percent of a total pressure drop vertically across the multi-walled structure, however modified PIDCOCK discloses that pressure drop being a result effective variable to obtain desired result of required pressure, since modified PIDCOCK discloses tailoring of the relative discharge pressure by varying required heat transfer coefficient across the inner surface of the main wall (DHALKE: ¶0028).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 4:
PIDCOCK modified by DHALKE discloses:
The assembly of claim 1, modified PIDCOCK discloses all the limitations of claim 1, and modified PIDCOCK discloses all the limitations of claim 1, and wherein the hot wall pressure drop is at least one and one- quarter times the cold wall pressure drops (DHALKE: ¶0019).
The modified PIDCOCK is silent regarding specific value of at least one and one- quarter times the cold wall pressure drops, however modified PIDCOCK discloses the ratio of cold wall pressure drop and hot wall pressure drop being a result effective variable to obtain desired result of required ratio of pressure drop between cold and hot walls, since modified PIDCOCK discloses that the impingement pressure drop and the discharge pressure drop are tailored such as to provide a locally required mass flow, which guarantees the predetermined varying heat transfer coefficients on the cold side (DHALKE: ¶0019).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired pressure drop ratio between at least one and one- quarter times the cold wall pressure drops, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 12:
PIDCOCK modified by DHALKE discloses:
The assembly of claim 1, modified PIDCOOCK discloses all the limitations of claim 1, and wherein the plurality of hot wall apertures comprise a first hot wall aperture with a diffusion outlet portion (PIDCOCK: col. 4 lines 2-6).

Re: Claim 13:
PIDCOCK modified by DHALKE discloses:
The assembly of claim 1, modified PIDCOOCK discloses all the limitations of claim 1, and wherein
the plurality of cold wall apertures comprise a first cold wall aperture with a first diameter; and
the plurality of hot wall apertures comprise a first hot wall aperture with a second diameter that is less than the first diameter (DHALKE: See Figs. 1-2: ¶0025-¶0026: according to a preferred aspect of the method the matching of the impingement pressure drop and the discharge pressure drop includes adjusting the size (hole diameter DI, DD) and numbers (NI, ND) of both types of holes also see rejection of claim 1 above).
Re: Claim 14:
PIDCOCK modified by DHALKE discloses:
The assembly of claim 1, modified PIDCOOCK discloses all the limitations of claim 1, and wherein
the plurality of cold wall apertures consist of a first quantity of cold wall apertures; and
the plurality of hot wall apertures consist of a second quantity of hot wall apertures that is less than the first quantity of cold wall apertures (DHALKE: See Figs. 2-3: ¶ 0019, ¶0025: discloses number of first quantity of cold wall apertures and second quantity of hot wall apertures designated as N1 and ND).
Further second quantity of hot wall apertures less than the first quantity of cold wall apertures is merely a design choice. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to elect different quantity of apertures on hot and cold walls, as a matter of design choice, specifically when instant application does not disclose any unpredicted results obtained as a result of claimed first and second quantity of apertures, and the specific quantitative range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144 II A)

Re: Claim 15:
PIDCOCK modified by DHALKE discloses:
The assembly of claim 1, modified PIDCOOCK discloses all the limitations of claim 1, and
wherein
the cold wall is configured with a first percentage of open area to the cooling cavity (PIDCOCK: discloses a first percentage area); and
the hot wall is configured with a second percentage of open area from the cooling cavity that is less than the first percentage of open area (DHALKE: See Figs. 1-2: ¶0025: according to a preferred aspect of the method the matching of the impingement pressure drop and the discharge pressure drop includes adjusting the size (hole diameter DI, DD) and numbers (NI, ND) of both types of holes).
The modified PIDCOCK discloses the cold wall pressure drop, however PIDCOCK is silent regarding the plurality of hot wall apertures providing the hot wall with a second percentage of open area that is less than the first percentage of open area, however DHALKE discloses that plurality of hot wall apertures provides a second percentage of open area, and that hole diameters being variable and may be adjusted depending on pressure drop requirement.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired sizes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Re: Claim 16:
PIDCOCK modified by DHALKE discloses:
The assembly of claim 1, modified PIDCOOCK discloses all the limitations of claim 1, and
further comprising a combustor of the gas turbine engine, the combustor comprising the multi-walled structure (PIDCOCK: abstract).

Re: Claim 17:
PIDCOCK discloses:
An assembly for a gas turbine engine, comprising:
a multi-walled structure including a cold wall (See Figs. 1-7: cold wall 38), a hot wall (See Figs. 1-7: hot wall 40) and a cooling cavity (See Figs. 1-7: cooling cavity 50) vertically between the cold wall and the hot wall;
the cold wall (See Figs. 1-7: cold wall 38) comprising a plurality of cold wall apertures fluidly coupled with the cooling cavity (See Figs. 1-7: col. 3 line 66- col.4 line 2), and the plurality of cold wall apertures (See Figs. 1-7: col. 3 line 66- col.4 line 2) providing the cold wall with a first percentage of open area (See Figs. 1-7: aperture in cold war have a first percentage of open area);
the hot wall (See Figs. 1-7: hot wall 40) comprising a plurality of hot wall apertures fluid coupled with the cooling cavity (See Figs. 1-7: apertures 56, col. 4 lines 2-6), and 
PIDCOCK is silent regarding:
the plurality of hot wall apertures providing the hot wall with a second percentage of open area that is less than the first percentage of open area .
However, DAHLKE teaches:
the plurality of hot wall apertures providing the hot wall with a second percentage of open area that is less than the first percentage of open area (DHALKE: See Figs. 1-2: ¶0025: according to a preferred aspect of the method the matching of the impingement pressure drop and the discharge pressure drop includes adjusting the size (hole diameter DI, DD) and numbers (NI, ND) of both types of holes).
PIDCOCK discloses the cold wall pressure drop, however PIDCOCK is silent regarding the plurality of hot wall apertures providing the hot wall with a second percentage of open area that is less than the first percentage of open area, however DHALKE discloses that plurality of hot wall apertures provides a second percentage of open area, and that hole diameters being variable and may be adjusted depending on pressure drop requirement.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain desired sizes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.

Claim 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent number 6470685 to PIDCOCK et al. (PIDCOCK) in view of U.S Publication number 2007/0245742 A1 to DHALKE et al. (DHALKE) as applied to claim 1 above, and further in view of U.S Publication number 2014/0096528 A1 to CUNHA et al. (CUNHA).

Re: Claim 5:
PIDCOCK modified by DHALKE discloses:
The assembly of claim 1, modified PIDCOCK discloses all the limitations of claim 1, modified PIDCOCK is silent regarding:
wherein the plurality of cold wall apertures comprise an impingement aperture configured to direct a jet of cooling fluid to impinge against the hot wall.
However, CUNHA teaches:
wherein the plurality of cold wall apertures comprise an impingement aperture configured to direct a jet of cooling fluid to impinge against the hot wall (CUNHA: See Fig.6: ¶0015, ¶0042-¶0045: plurality of cold wall impingement apertures 148 directs the cooling fluid stream to impinge against the hot wall 164).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further configure modified PIDCOCK to include the teachings of CUNHA, because CUNHA teaches that this configuration provides the benefit of increasing the relative proportion of diffusion pressure drop with regard to impingement pressure drop (CUNHA: ¶0015).

Re: Claim 6:
PIDCOCK modified by DHALKE discloses:
The assembly of claim 1, modified PIDCOCK discloses all the limitations of claim 1, wherein
PIDCOCK is silent regarding:
the plurality of cold wall apertures comprise a first cold wall aperture that extends through the cold wall along a cold wall aperture centerline; and
the cold wall aperture centerline is angularly offset from an interior surface of the cold wall by an acute angle.
However, CUNHA teaches:
the plurality of cold wall apertures comprise a first cold wall aperture that extends through the cold wall along a cold wall aperture centerline; and
the cold wall aperture centerline is angularly offset from an interior surface of the cold wall by an acute angle (CUNHA: See Fig.6: cold wall apertures 148 and hot wall apertures 158).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further configure modified PIDCOCK to include the teachings of CUNHA, because CUNHA teaches that this configuration provides the benefit of increasing the relative proportion of diffusion pressure drop with regard to impingement pressure drop (CUNHA: ¶0015).

Re: Claim 7:
PIDCOCK modified by DHALKE discloses:
The assembly of claim 1, modified PIDCOCK discloses all the limitations of claim 1, modified PIDCOCK is silent regarding:
wherein the plurality of hot wall apertures comprise an effusion aperture configured to direct cooling fluid out of the cooling cavity into a plenum and along an exterior surface of the hot wall.
However, CUNHA teaches:
wherein the plurality of hot wall apertures comprise an effusion aperture configured to direct cooling fluid out of the cooling cavity into a plenum and along an exterior surface of the hot wall (CUNHA: See Fig.6: ¶0042-¶0047: hot wall effusion apertures 158).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further configure modified PIDCOCK to include the teachings of CUNHA, because CUNHA teaches that this configuration provides the benefit of increasing the relative proportion of diffusion pressure drop with regard to impingement pressure drop (CUNHA: ¶0015).

Re: Claim 8:
PIDCOCK modified by DHALKE discloses:
The assembly of claim 1, modified PIDCOCK discloses all the limitations of claim 1, modified PIDCOCK is silent regarding:
wherein the plurality of hot wall apertures comprise a first hot wall aperture that extends through the hot wall along a hot wall aperture centerline with a tortuous trajectory.
However, CUNHA teaches:
wherein the plurality of hot wall apertures comprise a first hot wall aperture that extends through the hot wall along a hot wall aperture centerline with a tortuous trajectory (CUNHA: See Fig.6: as shown: plurality of hot wall apertures 158 extends through the hot wall aperture centerline with tortuous path).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further configure modified PIDCOCK to include the teachings of CUNHA, because CUNHA teaches that this configuration provides the benefit of increasing the relative proportion of diffusion pressure drop with regard to impingement pressure drop (CUNHA: ¶0015).

Re: Claim 9:
PIDCOCK modified by DHALKE modified by CUNHA discloses:
The assembly of claim 8, modified PIDCOCK discloses all the limitations of claim 1, and wherein a longitudinal length of the first hot wall aperture along the hot wall aperture centerline is greater than a thickness of the hot wall (PIDCOCK: ¶0025-¶0026).

Re: Claim 10:
PIDCOCK modified by DHALKE discloses:
The assembly of claim 1, modified PIDCOCK discloses all the limitations of claim 1, modified PIDCOCK is silent regarding:
the plurality of cold wall apertures comprise a first cold wall aperture that extends through the cold wall along a cold wall aperture centerline, and at least a portion of the cold wall aperture centerline that extends to an interior surface of the cold wall defining the cooling cavity has a trajectory with a component in a first direction and a component in a vertical direction; and
the plurality of hot wall apertures comprise a first hot wall aperture that extends through the hot wall along a hot wall aperture centerline, and at least a portion of the hot wall aperture centerline that extends from an interior surface of the hot wall defining the cooling cavity has a trajectory with a component in the first direction and a component in the vertical direction.
However, CUNHA teaches:
the plurality of cold wall apertures comprise a first cold wall aperture that extends through the cold wall along a cold wall aperture centerline (CUNHA: See Figs. 4, 6, 10: 148 extends through the cold wall along cold wall center line as shown), and at least a portion of the cold wall aperture centerline that extends to an interior surface of the cold wall defining the cooling cavity (CUNHA: See Figs. 4, 6, 10:  cooling cavity 152) has a trajectory with a component in a first direction and a component in a vertical direction (CUNHA: See Figs. 4, 6, 10: dotted line 148 entering from right to left and then  following a downward i.e. vertical path  via 158 as shown in figure 6); and
the plurality of hot wall apertures comprise a first hot wall aperture that extends through the hot wall along a hot wall aperture centerline (CUNHA: See Figs. 4, 6, 10: 158) , and at least a portion of the hot wall aperture centerline that extends from an interior surface of the hot wall defining the cooling cavity (CUNHA: See Figs. 4, 6, 10: cooling cavity 152) has a trajectory with a component in the first direction and a component in the vertical direction (CUNHA: See Figs. 4, 6, 10: path via aperture 158  travels from right to left and then downwards i.e. vertically as shown in figure 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further configure modified PIDCOCK to include the teachings of CUNHA, because CUNHA teaches that this configuration provides the benefit of increasing the relative proportion of diffusion pressure drop with regard to impingement pressure drop (CUNHA: ¶0015).

Re: Claim 11:
PIDCOCK modified by DHALKE discloses:
The assembly of claim 1, modified PIDCOCK discloses all the limitations of claim 1, modified PIDCOCK discloses all the limitations of claim 1, modified PIDCOCK is silent regarding:
Wherein
the plurality of cold wall apertures comprise a first cold wall aperture that extends through the cold wall along a cold wall aperture centerline, and at least a portion of the cold wall aperture centerline that extends to an interior surface of the cold wall defining the cooling cavity has a trajectory with a component in a first direction and a component in a vertical direction; and
the plurality of hot wall apertures comprise a first hot wall aperture that extends through the hot wall along a hot wall aperture centerline , and at least a portion of the hot wall aperture centerline that extends from an interior surface of the hot wall defining the cooling cavity has a trajectory with a component in the first direction and a component in the vertical direction and the second direction is different from the first direction (this is implied as the directions are from right to left and downward i.e. vertically).
However, CUNHA teaches:
the plurality of cold wall apertures comprise a first cold wall aperture that extends through the cold wall along a cold wall aperture centerline (CUNHA: See Figs. 4, 6, 10: 148 extends through the cold wall along cold wall center line as shown), and at least a portion of the cold wall aperture centerline that extends to an interior surface of the cold wall defining the cooling cavity (CUNHA: See Figs. 4, 6, 10:  cooling cavity 152) has a trajectory with a component in a first direction and a component in a vertical direction (CUNHA: See Figs. 4, 6, 10: dotted line 148 entering from right to left and then  following a downward i.e. vertical path  via 158 as shown in figure 6); and
the plurality of hot wall apertures comprise a first hot wall aperture that extends through the hot wall along a hot wall aperture centerline (CUNHA: See Figs. 4, 6, 10: 158) , and at least a portion of the hot wall aperture centerline that extends from an interior surface of the hot wall defining the cooling cavity (CUNHA: See Figs. 4, 6, 10: cooling cavity 152) has a trajectory with a component in the first direction and a component in the vertical direction (CUNHA: See Figs. 4, 6, 10: path via aperture 158  travels from right to left and then downwards i.e. vertically as shown in figure 6), and the second direction is different from the first direction (this is implied as the directions are from right to left and downward i.e. vertically).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further configure modified PIDCOCK to include the teachings of CUNHA, because CUNHA teaches that this configuration provides the benefit of increasing the relative proportion of diffusion pressure drop with regard to impingement pressure drop (CUNHA: ¶0015).

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent number 6470685 to PIDCOCK et al. (PIDCOCK) in view of U.S Publication number 2014/0096528 A1 to CUNHA et al. (CUNHA).

Re: Claim 18:
PIDCOCK discloses:
 An assembly for a gas turbine engine, comprising:
a multi-walled structure including a cold wall (See Figs. 1-7: cold wall 38), a hot wall (See Figs. 1-7: hot wall 40) and a cooling cavity (See Figs. 1-7: cooling cavity 50) vertically between the cold wall and the hot wall;
the cold wall (See Figs. 1-7: cold wall 38) comprising a plurality of cold wall apertures fluidly coupled with the cooling cavity (See Figs. 1-7: col. 3 line 66- col.4 line 2), the plurality of cold wall apertures (See Figs. 1-7: col. 3 line 66- col.4 line 2) 
the hot wall (See Figs. 1-7: hot wall 40) comprising a plurality of hot wall apertures fluid coupled with the cooling cavity (See Figs. 1-7: apertures 56, col. 4 lines 2-6), and 
PIDCOCK is silent regarding:
comprising a first cold wall aperture that extends through the cold wall along a cold wall aperture centerline that is angularly offset from an interior surface of the cold wall by an acute angle; and
the plurality of hot wall apertures comprise a first hot wall aperture that extends through the hot wall along a hot wall aperture centerline with a tortuous trajectory.
However, CUNHA teaches:
comprising a first cold wall aperture that extends through the cold wall along a cold wall aperture centerline that is angularly offset from an interior surface of the cold wall by an acute angle; and
the plurality of hot wall apertures comprise a first hot wall aperture that extends through the hot wall along a hot wall aperture centerline with a tortuous trajectory (CUNHA: See Fig.6: cold wall apertures 148 and hot wall apertures 158).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further configure modified PIDCOCK to include the teachings of CUNHA, because CUNHA teaches that this configuration provides the benefit of increasing the relative proportion of diffusion pressure drop with regard to impingement pressure drop (CUNHA: ¶0015), further it would have been obvious to a person of ordinary skill in the art to consider allowing a higher pressure drop within the effusion passages than within the impingement passages and to arrive as such at the object of claim 1.

Re: Claim 19:
PIDCOCK modified by CUNHA discloses:
The assembly of claim 18, modified PIDCOCK discloses all the limitations of claim 18, and wherein a longitudinal length of the first hot wall aperture along the hot wall aperture centerline is greater than a thickness of the hot wall and less than or equal to twenty times the thickness of the hot wall (PIDCOCK: ¶0025-¶0026).

Re: Claim 20:
PIDCOCK modified by CUNHA discloses:
The assembly of claim 18, wherein
at least a portion of the cold wall aperture centerline (CUNHA: See Figs. 4, 6, 10: 148 extends through the cold wall along cold wall center line as shown) that extends to an interior surface of the cold wall defining the cooling cavity (CUNHA: See Figs. 4, 6, 10:  cooling cavity 152) has a cold wall aperture centerline trajectory with a component in a first direction and a component in a second direction (CUNHA: See Figs. 4, 6, 10: dotted line 148 entering from right to left being a first direction and then  following a downward being second direction  via 158 as shown in figure 6); and
at least a portion of the hot wall aperture centerline (CUNHA: See Figs. 4, 6, 10: as shown) that extends from an interior surface of the hot wall defining the cooling cavity (CUNHA: See Figs. 4, 6, 10: cooling cavity 152) has a hot wall aperture centerline trajectory with a component in the first direction and a component in the second direction (CUNHA: See Figs. 4, 6, 10: path via aperture 158  travels from right to left being fisrt direction and then downwards being second direction as shown in figure 6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                            February 18, 2022